Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-16-1994

Duraco Prod. Inc. v. Joy Plastic Ent.
Precedential or Non-Precedential:

Docket 94-3323




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Duraco Prod. Inc. v. Joy Plastic Ent." (1994). 1994 Decisions. Paper 222.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/222


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT

                  _____________________

                       No. 93-3323
                  _____________________


                 DURACO PRODUCTS, INC.,

                                Appellant
                           v.

             JOY PLASTIC ENTERPRISES, LTD.,
                d/b/a BACKYARD PRODUCTS;
                 TRAVIS PRODUCTS, INC.

_________________________________________________________

    On Appeal From the United States Court of Appeals
        for the Western District of Pennsylvania
               (D.C. Civil No. 92-00270E)
_________________________________________________________

                Argued: February 17, 1994

 Before:   BECKER, HUTCHINSON, and COWEN, Circuit Judges
             Opinion Filed: November 15, 1994


                     JAMES R. KYPER (Argued)
                     MARK R. LESLIE
                     Kirkpatrick & Lockhart
                     1500 Oliver Building
                     Pittsburgh, PA   15222
                             Attorneys for Appellant


                     CRAIG A. MARKHAM (Argued)
                     HARRY D. MARTIN
                     Elderkin, Martin, Kelly, Messina &
                     Zamboldi
                     150 East Eighth Street
                     Box 1819
                     Erie, PA   16507
                             Attorneys for Travis Products,
                             Inc., Appellee

                     JOHN B. FESSLER (Argued)
                             Marsh, Spaeder, Baur, Spaeder & Schaaf
                             300 State Street, Suite 300
                             Erie, PA   16507

                             W. PATRICK DELANEY
                             MacDonald, Illig, Jones & Britton
                             100 State Street, Suite 700
                             Erie, PA 16507

                                       Attorneys    for   Joy    Plastic
                                       Enterprises,     Ltd.,      d/b/a
                                       Backyard Products, Appellee


                ______________________________________

                        ORDER AMENDING OPINION
                ______________________________________


           The opinion in the above-captioned case filed November

15, 1994, is amended as follows:

           On   page   4,   in   the   penultimate   line   of   the   first

paragraph, delete the "non-" before the word "functionality."



                                       BY THE COURT:

                                       /s/ Edward R. Becker
                                       ____________________________
                                               Circuit Judge

Dated:   December 16, 1994